Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2019

                                      No. 04-17-00676-CV

   REAL PROPERTY LOCATED AT 404 FULLER ST., Kerrville, Kerr County, Texas,
                            Appellants

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant has filed a motion which appears to request additional time to file a motion for
rehearing because of limited access to the law library and the need to review the cases cited in
this court’s opinion. See TEX. R. APP. P. 49.8 (allowing court of appeals to extend time to file a
motion for rehearing). Accordingly, this court construes the motion as a motion for extension of
time to file a motion for rehearing. The motion for extension of time is GRANTED. Appellant’s
motion for rehearing must be filed in this court no later than thirty days from the date of this
order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court